Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 23, 2022, wherein claims 1, 4-6, 8, 15, and 16 are amended and claims 17-20 are introduced.  This application is a national stage application of PCT/FR2018/051028, filed April 24, 2018, which claims benefit of foreign application FR1753616, filed April 26, 2017.
Claims 1-20 are pending in this application.
Claims 1-20 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claims 1, 15, and 16 under 35 USC 102 for being anticipated by Freake et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claims 1-4, 6, 8, 10-13, 15, and 16 under 35 USC 102(a)(1) for being anticipated by Hyman et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claims 1-4, 6, 8, 10-13, 15, and 16 under 35 USC 103 for being obvious over Hyman et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claim 14 under 35 USC 103 for being obvious over Freake et al. in view of Tremblay, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claim 14 under 35 USC 103 for being obvious over Hyman et al. in view of Tremblay, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claims 5 and 9 under 35 USC 103 for being obvious over Hyman et al. in view of Huang, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 23, 2022, with respect to the rejection of claim 7 under 35 USC 103 for being obvious over Hyman et al. in view of Franklin, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the hydrogel have a specific hardness.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. (US patent 6596532, cited in PTO-892) in view of Evans. (Foreign publication EP0504763, Reference included with PTO-892)
Independent claim 1 claims an article of manufacture comprising both an absorbent material and a sheet of dehydrated hydrogel which can be rehydrated at temperatures between 5-40C, and which possesses a specific hardness.  This term “hardness” is interpreted as being interchangeable with the term “gel strength” used in the art to describe hydrogels.  Dependent claims 2, 3, and 6 specify that the dehydrated hydrogel is made from a hydrogen produced using a particular gelling agent.  Dependent claim 6 specifies that the gelling agent is xanthan gum in a specific amount, and dependent claim 8 specifies that it is starch in a specific amount.  Dependent claims 10-12 further specify that the compositions contain additional components such as polyethylene glycol or a divalent cation.  Independent claims 15-16 claim a “kit to be assembled” comprising both the absorbent sheet and the dehydrated hydrogel.  These claims are interpreted as encompassing either the article of manufacture as discussed above or a combination of the two individual layers which are not presently in contact with one another but which could be placed in contact when used for the intended purpose of microbiological culture.
Hyman discloses a gel matrix capable of absorbing fluid from a sample while retaining microorganisms at the surface for harvest and testing. (column 2 lines 41-48) The matrix can also contain a support layer comprising an indicator molecule attached to a support such as cellulose. (column 5 line 40 – column 6 line 11) The indicator is further described as undergoing a change that can be detected in the fluorescent or visible range, making it a fluorogenic or chromogenic indicator as described in claims 19 and 20. (column 5 lines 43-50) The immobilization layer can be provided in the form of a dehydrated gel, so as to absorb liquid form the applied sample and immobilize microorganisms on its surface. (column 8 lines 1-10) The immobilization medium can also be provided as multiple layers, one of which immobilizes the microorganism while the other is an absorbent meant to draw liquid through the immobilization layer. (column 8 lines 25-34) These layers can be applied directly to each other or indirectly through an adhesive layer, as recited in new claims 17 and 18. (column 9 lines column 9 lines 45-51) Gelling agents used to form the gel can include guar (galactomannan) and xanthan gums, as well as starches, among many possible gelling agents, as well as polyethylene glycol as recited in claim 12. (column 8 lines 11-23) Culture media can also be added to the immobilization layer for providing nutrients for the growth of microorganisms, for example including divalent cations such as magnesium as recited in claims 11-12. (column 9 lines 10-29) Hyman further discloses that the immobilization layer can include a support layer that is a woven or non-woven fabric such as a filter membrane. (column 14 lines 5-22) In a specific example a mixture of xanthan and guar is used as the immobilization membrane with filter paper as the support. (column 15 line 20 – column 16 line 2) With respect to the numerical ranges recited in claims 4, 6, and 8, these ranges refer not to the actual density of gelling agent in the sheet of dehydrated polysaccharide but rather to the density of a theoretical hydrated material from which the immobilization layer is obtained by drying.  Therefore thee claims are seen to anticipate any material containing the claimed polysaccharide which could have been obtained by removing water from a solution containing the specified amount of water.
Regarding the limitation included in claims 1, 15, and 16 that the hydrogel can be rehydrated at a temperature between 5-40OC, because Hyman does not specifically disclose what temperature the sample is added to the device at, it is reasonably concluded that the sample is added at room temperature, which falls within the claimed range.
Regarding claim 13, which requires that the dehydrated hydrogel contain a plasticizer, column 12 lines 13-23 and 33-46 of Hyman describe the use of rigid gels that are modified with additional agents to reduce the associative bonds between the polymers and produce a dehydrated gel that is better able to absorb liquid and return to its original size.  These agents are reasonably considered to act as plasticizers according to the definition in claim 13.
While Hyman describes the limitations recited above, even assuming for the sake of argument that Hyman does not specifically anticipate an article of manufacture as described above wherein the sensor layer or support layer incorporates a dehydrated culture medium, it would have been obvious to one of ordinary skill in the art at the time of the invention to make these articles having a dehydrated culture medium incorporated into these layers.  One of ordinary skill in the art would have seen the disclosure of Hyman as suggesting including a culture medium within the various layers of the article, and furthermore dehydrating the product prior to use.
	Furthermore if Hyman is interpreted as not specifically describing a hydrogel layer comprising a hydrogel and further comprising polyethylene glycol as recited in claim 10, it would have been obvious to one of ordinary skill in the art at the time of the invention to include both polyethylene glycol and one of the other gelling agents in the composition.  While claim 10 describes the polyethylene glycol as a reinforcing additive, this is merely a functional description of the material and is met by a composition comprising polyethylene glycol regardless of what the rational for including it is.
Hyman et al. further does not describe a hydrogel immobilizing layer having a specific hardness or gel strength.  However, Evans discloses environmental sampling devices containing sterile culture media for growing and detecting environmental microorganisms. (p. 2 line 55 – p. 3 line 13) In particular, the culture medium must retain sufficient gel strength after sterilization by ionizing radiation.  This disclosure would indicate to one of ordinary skill in the art that a sensor for culturing microorganisms should have a sufficiently high gel strength to be usable.  P. 7 table V of Evans further discloses that satisfactory gel strength is defined by reference to a prior art gel having a strength of 569 g/cm2 fresh and 547 g/cm2 after being stored.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the culture devices described by Hyman with a sufficiently strong gel layer to be suitable for their intended purpose, for example at least 547 g/cm2 as described by Evans  One of ordinary skill in the art would have considered the disclosure of Evans as suggesting that gen strength was a result-effective variable for this application and furthermore that the gel strength should be at least 547 g/cm2.
Therefore the invention taken as a whole is prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. in view of Evans as applied to claims 1-4, 6, 8, 10-13, and 15-20 above, and further in view of Tremblay. (US pre-grant publication 2016/0066740, of record in previous action)
The disclosures of Hyman et al. and Evans are discussed above.  Hyman et al. in view of Evans does not specifically disclose the density of the absorbent web.
Tremblay discloses paper filters having a density of about 100 g/mm. (p. 1 paragraph 3)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use any existing prior art filter paper such as that described by Tremblay as the absorbent support described by Hyman.  One of ordinary skill in the art would have seen the disclosure of Hyman as suggesting using any existing filter paper having the property of absorbing liquid in this role in the disclosed article of manufacture.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. in view of Evans as applied to claims 1-4, 6, 8, 10-13, and 15-20 above, and further in view of Huang. (US pre-grant publication 2018/0289856, of record in previous action)
	The disclosures of Hyman et al. and Evans are discussed above.  Hyman et al. in view of Evans does not specifically disclose an article of manufacture wherein the dehydrated gelling layer comprises gellan gum, either alone or in combination with another material.
	Huang discloses gellan gum polysaccharides. (p. 2 paragraph 11) These polysaccharides can be formed into a soft gel. (p. 2 paragraph 15)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a gellan gum as described by Huang as the polysaccharide hydrogel in the article of manufacture described by Hyman.  One of ordinary skill in the art would have seen Hyman as suggesting the use of any prior art polysaccharide gum that could be formed into a hydrogel, in view of the generic teaching of using polysaccharide gums in this reference.  Regarding claim 9, one of ordinary skill in the art would have considered the amount of each of the gellan and starch components as being result-effective variables, and would therefore have found it to be obvious to determine the optimal amount of each component to include in the composition.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al.  in view of Evans as applied to claims 1-4, 6, 8, 10-13, and 15-20 above, and further in view of Franklin. (US patent 5869321, of record in previous action)
	The disclosures of Hyman et al. and Evans are discussed above.  Hyman et al. in view of Evans does not specifically disclose an article of manufacture wherein the dehydrated gelling layer comprises xanthan gum and locust bean gum.
	Franklin discloses a thin film culture plate for detecting and enumerating bacteria comprising a mixture of gelling agents. (column 2 lines 6-18) In a preferred embodiment the gelling agent comprises xanthan gum, locust bean gum, and guar gum. (column 3 lines 21-27)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a mixture of polysaccharide gums as described by Franklin as the polysaccharide hydrogel in the article of manufacture described by Hyman.  One of ordinary skill in the art would have seen Hyman as suggesting the use of any prior art polysaccharide gum that could be formed into a hydrogel, in view of the generic teaching of using polysaccharide gums in this reference.  Furthermore Franklin describes this mixture as being specifically useful in a similar application as gelling agents in a thin film culture medium plate.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims ae allowed in this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/27/2022